[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE:ACCEPTANCE OF A.T.R. REPORT
The plaintiff filed the present law suit claiming that her employer discriminated against her for her exercise of her rights under worker's compensation laws. See Connecticut General Statutes § 31-290a.
The ATR filed a detailed report in which he found that the plaintiff established her minimal burden of establishing that the facts, interpreted must favorably to her, would give rise to an inference of unlawful discrimination. The ATR, however, further found that the defendant successfully rebutted that inference and that plaintiff failed to establish her claim of discrimination.
The plaintiff's claim that the report should not be accepted is based upon assertions that facts were found without evidence and that the ATR should have found the facts differently. The plaintiff does not attack the legal analysis utilized by the ATR.
A review of the transcripts and exhibits does not warrant a correction of the findings in any material respect.1 The court cannot substitute the plaintiff's view of the evidence for the findings and conclusions of the ATR.
Accordingly, the report is accepted and judgment may enter for the defendant.
RUSH, J.